DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 9/13/2022 is acknowledged. Claims 1-2 and 12-13 are amended. Claim 3 is canceled. Currently, claims 1-2 and 4-20 are pending in the application with claims 12-20 being withdrawn from consideration.
Previous prior art rejection is withdrawn in view of the above amendment.
Claims 1-2 and 4-11 are rejected on a new ground of rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8 and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Korman et al. (2005/0139253).
Regarding claims 1 and 8, Korman et al. discloses a flexible solar array (Fig. 7) for extraterrestrial deployment comprising:
a power generating layer that comprises a base layer (30/42/240) and a plurality of solar cells (32/34/36/38) disposed on the base layer (30/42/240, see fig. 7);
a durable layer (44);
an ultraviolet radiation blocking layer (46) comprising zinc oxide ([0031]);
wherein the durable layer (44) is disposed between the power generating layer (30/42/240 and 32/34/36/38) and the ultraviolet radiation blocking layer (46), and the durable layer (44) and the base layer (30/42/240) extend fully each of the plurality of the solar cells (32/34/36/38) and a space between adjacent solar cells (32/34/36/38, see fig. 7);
wherein the base layer (30/42/240) comprises a flexible substrate (240), and the flexible substrate is made of Kapton, polymer or glass ([0035-0037]); in other words, the base layer comprises one of Kapton, glass and a polymer (or the material made of the flexible substrate).
Regarding claim 2, Korman et al. discloses all the structural limitations of the claimed solar array as in claim 1 above. Recitation of how to use the solar array by coupling the ultraviolet radiation blocking layer to electrical ground that is separate from the flexible solar array in the instant claim is directed to the intended use of the solar array. Said recitation does not differentiate the solar array from prior art. See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The ultraviolet radiation blocking layer (46) of Korman et al. is an electrically conductive layer, which is designed for coupling to a support (see Fig. 8), therefore ultraviolet radiation blocking layer of zinc oxide (46) of Korman et al. is fully capable of being coupled to electrical ground that is separated from the claimed flexible array.
Regarding claim 4, Korman et al. discloses a solar array as in claim 2 above, wherein Korman et al. discloses the plurality of solar cells comprises a semiconductor (see fig. 6).
Regarding claim 11, Korman et al. discloses a solar array as in claim 1 above, wherein Korman et al. discloses including an electrically conductive layer (see electrical contact 35, Fig. 3) secured to the base layer (e.g. layer 30 of base layer 30/42/240, see Fig. 3). Recitation of how use the solar array by coupling an electrically conductive layer to electrical ground in the instant claim is directed to the intended use of the solar array. Said recitation does not differentiate the solar array from prior art. See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim; so long as the disclosed apparatus is capable of performing the process limitations, the limitations are deemed to have been met.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”  The electrically conductive layer of Korman et al. is fully capable of being coupled to electrical ground. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Alternatively, claims 2, 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Korman et al. (US 2005/0139253) as applied to claim 1 above, in view of Kim et al. (KR 20160118651 with machine translation being relied herein).
Regarding claim 2, Korman et al. discloses a solar array as in claim 1 above, wherein the ultraviolet blocking layer comprising zinc oxide is a electrical conductive metal oxide (see [0031] of Korman et al.).
Korman et al. does not explicitly disclose the intended use of the solar array by coupling the electrically conductive ultraviolet blocking layer (46) to electrical ground that is separate from the claimed flexible solar array.
Kim et al. teaches coupling an electrically conductive layer (150, Fig. 1, [0030-0031]) to electrical ground (or frame 140, Fig. 1, [0032]) to suppress the occurrence of leakage current and prevent a potential induced degradation PID phenomenon, thereby suppressing deterioration of the solar cell module ([0032], also see [0005-0007]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have coupled the electrically conductive-ultraviolet radiation blocking layer of Korman et al. to electrical ground such as a frame that is separate from the flexible solar array (e.g. base layer, solar cells, durable layer and ultraviolet radiation blocking layer) as taught by Kim et al., because Kim et al. teaches such coupling of the electrically conductive layer would suppress the occurrence of leakage current and prevent a potential induced degradation PID phenomenon, thereby suppressing deterioration of the solar array (or module). 
Regarding claim 4, modified Korman et al. discloses a solar array as in claim 2 above, wherein Korman et al. discloses the plurality of solar cells comprises a semiconductor (see fig. 6)
Regarding claim 11, Korman et al. discloses a solar array as in claim 1 above, wherein Korman et al. discloses including an electrically conductive layer (see electrical contact 35, Fig. 3) secured to the base layer (e.g. layers/42 of base layer 30/42/240, see Fig. 3). 
Korman et al. does not explicitly disclose the intended use of the solar array by coupling the electrically conductive layer to electrical ground.
Kim et al. teaches coupling an electrically conductive layer (150, Fig. 1, [0030-0031]) and a base layer (170, Fig. 1) to electrical ground (or frame 140, Fig. 1, [0032]) to suppress the occurrence of leakage current and prevent a potential induced degradation PID phenomenon, thereby suppressing deterioration of the solar cell module ([0032], also see [0005-0007]).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have coupled the electrically conductive-ultraviolet radiation blocking layer (46) and the base layer (30/42/240) of Korman et al. to electrical ground such as a frame as taught by Kim et al., because Kim et al. teaches such coupling of the electrically conductive layer would suppress the occurrence of leakage current and prevent a potential induced degradation PID phenomenon, thereby suppressing deterioration of the solar array (or module). In such modification, the electrically conductive layer (35) being coupled to the base (30/42/240) of Korman et al. is also coupled to the electrical ground (e.g. the frame) since the base is coupled to the ground.
Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Korman et al. (US 2005/0139253) or modified Korman et al. as applied to claims 1-2 above, in view of Hui et al. (US Patent 3,483,038).
Regarding claims 5-7 and 10, Korman et al. or modified Korman et al. discloses a solar array as in claims 1-2 above, wherein the base layer (30/42/240) comprises Kapton, the ultraviolet radiation blocking layer comprises zinc oxide (see claim 1 above).
Korman et al. teaches using Mylar ([0036]) and the durable layer (44) encapsulating the solar cells (32/34/36/38, see fig. 7).
Korman et al. and modified Korman et al. does not explicitly disclose using Mylar for the durable layer (claim 10); such that the durable layer comprising a transparent or translucent polymer film (claim 6) and being adhesively secured to the power generating layer (claim 7), and durable layer and the base layer have coefficients of expansion that are similar (claim 5).
Hui et al. teaches using transparent polymer such as Mylar as the encapsulating film (50, fig. 2) to protect the solar cells (col. 6, lines 11-16). 
It would have been obvious to one skilled in the art at the time of the invention was made to have used transparent polymer such as Mylar as taught by Hui et al. for the durable layer (44) that encapsulates the solar cells of Korman et al., because Hui et al. teaches such material would encapsulate and protect the solar cells and Korman et al. suggests using commercially available materials such as Mylar. Such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07). In such modification, the power generating layer comprises Kapton, the durable layer comprises Mylar, and the ultraviolet radiation blocking layer comprises zinc oxide as in claim 10;  the durable layer (44) comprising a transparent or translucent polymer film as in claim 6 and being adhesively secured to the power generating layer as in claim 7 because Mylar is a transparent polymer; and durable layer (44) and the base layer have coefficients of expansion that are similar as in claim 5 because Mylar and Kapton have similar coefficients of expansions (see [0019] of Applicant’s specification).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Korman et al. as applied to claim 1 above, and further in view of Heckeroth (US 2002/0129849).
Regarding claim 9, Korman et al. discloses a flexible solar array as claim 1 above.
Korman et al. does not explicitly disclose combining the flexible array with a spool wherein the flexible solar array is rolled about a spindle of a spool. 
Heckeroth discloses combining a flexible solar array with a spool (figs. 8-9), wherein the flexible solar array (10) is rolled about a spindle of a spool (see figs. 8-9) for dispensing the flexible solar array (or photovoltaic material) from the transport and storage spool (see figs. 7-9, [0037-0040]).
It would have been obvious to one skilled in the art at the time of the invention was made to have combined the flexible solar array of Korman et al. with a spool, wherein the flexible solar array is rolled about a spindle of a spool as taught Heckeroth, because Heckeroth discloses such combination would allow the flexible solar array to be stored, transported and dispensed from the transport and storage spool ([0037-0041]).
Response to Arguments
Applicant's arguments filed 9/13 have been fully considered but they are not persuasive.
Applicant argues that one skilled in the art would not replacing the base (30) of stainless steel with thermal conductivity to draw heat away from the solar cell of Korman with a Kapton as taught by Hui which is less thermal conductive. 
However, Applicant’s argument is moot in view of the new ground rejection.  Korman discloses a base (30/42/240) comprising a flexible substrate (240) which is made of polymer, glass or Kapton. In other words, the base layer (30/42/240) comprises one of Kapton, glass and polymer (or the material made of the flexible substrate 240).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/            Primary Examiner, Art Unit 1726